DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 06/28/2021. Claims 1, 3-9, and 11-16 are pending in the case. Claims 1 and 9 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are 

Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bishop et al. (U.S. Pat. App. Pub. No. 2019/0155646, hereinafter Bishop) in view of Bowers et al. (U.S. Pat. App. Pub. No. 2016/0358102, hereinafter Bowers), Gowda (Gowda, Indhu Mathi. "Design and Implementation of a Data Persistence Layer for the GEMMA Framework." (2017)), and Stiel et al. (U.S. Pat. App. Pub. No. 2018/0075125, hereinafter Stiel).

As to independent claim 1, Bishop teaches:
A system for predictive analysis of very large data sets using a directed computational graph, comprising (Abstract. Paragraph 42, predictive analytics. Paragraph 10, big data. Paragraph 41, graph of computation):
a processor, a memory, a non-volatile data storage, and a first plurality of programming instructions stored in the memory and operable on the processor of a computing device (Paragraph 129);
a pipeline construction module comprising a second plurality of programming instructions stored in the memory of the computing device, wherein the second plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Figure 1. Paragraph 129):
present a graphical user interface to a user comprising modular building blocks, each comprising modular building blocks comprising either a declarative 
receive and store input from the user through the graphical user interface, the input comprising a directed computational graph representing a streaming analytics workflow constructed by the user using the modular building blocks wherein (Paragraph 87, Orchestration 112 includes a web platform that enables non-programmers to construct and run an entity management workflow. Orchestration 112 utilizes a declarative and visual programming model that generates a data entry columnar 114 which accepts declarative and drag-drop input. In one implementation, orchestration 112 allows non-programmers to design their own workflows visually without extensive programming knowledge. Paragraph 68, in one implementation, such a workflow is specified as a directed graph):
the directed computational graph comprises nodes representing workflow stages and edges representing message outputs between the workflow stages (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet other implementations, multiple data streams 103 are joined and transformed before being fed to the containers 106 and 108);…
the workflow stages further comprise: one or more environmental orchestration stages, each configured to: set up data processing stages and data paths during execution of the streaming analytics workflow according to the following algorithm: (Figure 2, coordinator 210, scheduler 208. Paragraph 81, when stage [a] has fully executed and stage [b] begins, the coordinator 210 knows that only two of the hundred worker nodes allocated to stage [b] need to be invoked. Paragraph 37, Coordinator: The coordination between a pipeline that includes data to be processed and the worker nodes that process the data is carried out through a software component of the container called a “coordinator”, which is in charge of distribution of tasks to the physical threads in a worker node. This application interchangeably refers to a “coordinator” as a “grid-coordinator”, and vice-versa. Paragraph 49, container-coordinator that controls dispatch of the batches, and dispatching the batches to the physical threads. Paragraph 79, Scheduler 208 tracks one or more input pipelines (e.g., input pipeline 204) in the stream container 106 and schedules execution of batches and any downstream processing stages that depend on the output of an upstream completed processing stage)…
teardown data processing stages during execution of the streaming analytics workflow according to the following algorithm: (Paragraph 81, when stage [a] has fully executed and stage [b] begins, the coordinator 210 knows that only two of the hundred worker nodes allocated to stage [b] need to be invoked)…
wherein the data processing stages each comprise one or more data source stages, one or more data sink stages, and a plurality of transformation stages (Figure 2, worker tier 214); and
a pipeline processing module comprising a third plurality of programming instructions stored in the memory of the computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Figure 1. Paragraph 129):
retrieve the stored directed computational graph (Figure 1, orchestration 112);
receive a first data stream for analysis using the directed computational graph (Figure 2, data sources 102, input pipeline 204); and
process the first data stream through the streaming analytics workflow in accordance with directed computational graph (Paragraph 13, processes data from one or more near real-time (NRT) data streams, and pipelines for processing over multiple stages. Paragraph 49, a system and various implementations of providing strong ordering in multi-stage processing of near real-time (NRT) data streams. Paragraph 51, Apache stream processing systems); and….
Bishop does not appear to expressly teach the directed computation graph comprises at least one cyclic workflow stage.
Bowers teaches the directed computation graph comprises at least one cyclic workflow stage (Paragraph 21, a workflow can be composed of a directed graph (DG) of data processing operators and can have an associated output schema. In some embodiments, the DG can include iterative feedback loops and/or recursion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive stream processing of Bishop to include the machine learning flow techniques of Bowers to find new correlations, trends, patterns, categories, etc. without some of the manual burdens typically encountered by developers and analysts (see Bowers at 
Bishop as modified by Bowers does not appear to expressly teach receive a command to initiate a new pipeline; check whether the new pipeline exists in a database stored on the non- volatile data storage device; if the new pipeline exists in the database, reject initiation of the new pipeline; otherwise, update the database with the new pipeline and create the new pipeline; receive a command to tear down an initiated pipeline; check whether the initiated pipeline exists in the database stored on the non-volatile data storage device; if the initiated pipeline exists in the database, deserialize the initiated pipeline and update the database to indicated that the initiated pipeline has been deserialized; otherwise, return a rejection notification stating that the initiated pipeline cannot be found.
Gowda teaches receive a command to initiate a new pipeline (Page 29, the DBMaker class handles various functions like database configuration, creation and opening); check whether the new pipeline exists in a database stored on the non- volatile data storage device (Page 30, file lock will prevent files being used multiple times. Page 69, FileNotFoundException); if the new pipeline exists in the database, reject initiation of the new pipeline (Page 30, file lock will prevent files being used multiple times. Page 69, FileNotFoundException); otherwise, update the database with the new pipeline and create the new pipeline (Page 29, these DB instance can be utilized to create and open collection storages. Page 69, FileNotFoundException); receive a command to tear down an initiated pipeline (Page 29, these instance can also manage the database’s process with methods such as...close()); check whether the initiated pipeline exists in the database stored on the non-volatile data storage device (Page 69, FileNotFoundException. Page 30, file lock will prevent files being used multiple times); if the initiated pipeline exists in the database, deserialize the initiated pipeline and update the database to indicated that the initiated pipeline has been deserialized (Page 69, FileNotFoundException. Page 30, close() just closes the opened DB. Page 32, data persistence for the overall project state through 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive stream processing of Bishop as modified by Bowers to include the data handling of Gowda to increase efficiency by enabling storing and restoring of session data without re-computing the whole data every time (see Gowda at page 4).
Bishop as modified by Bowers and Gowda does not appear to expressly teach a production rule system comprising a fourth plurality of programming instructions stored in the memory of the computing device, wherein the fourth plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: receive a text-based query from the user related to the streaming analytics workflow of the directed computational graph; analyze the query to extract semantic data using a backend oracle configured for semantic analysis; construct a rule to be applied to the streaming analytics workflow using the semantic data; apply the rule to the streaming analytics workflow by modifying the directed computational graph in accordance with the rule.
Stiel teaches a production rule system comprising a fourth plurality of programming instructions stored in the memory of the computing device, wherein the fourth plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to (Figure 3, application processing device 300): receive a text-based query from the user related to the streaming analytics workflow of the directed computational graph (Paragraph 80, a user may submit one or more queries. Paragraph 80, real-time data processing and data analytics may be used); analyze the query to extract semantic data using a backend oracle configured for semantic analysis (Paragraph 366, performing semantic analysis of a query); construct a rule to be applied to the streaming analytics workflow using the semantic data (Paragraph 158, Event-driven applications are rule-driven and these rules may be expressed in the form of continuous queries that are used to process input streams) ; apply 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive stream processing of Bishop as modified by Bowers and Gowda to include the event processing techniques of Stiel to handle long-running queries over continuous unbounded sets of data for stream-based applications (see Stiel at paragraph 5).

As to dependent claim 3, Bishop does not appear to expressly teach a workflow stage in the directed computational graph is constructed using a different workflow stage in the directed computational graph (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet other implementations, multiple data streams 103 are joined and transformed before being fed to the containers 106 and 108. Figure 2, worker tier 214).

As to dependent claim 4, Bishop does not appear to expressly teach the pipeline processing module is configured to employ exactly-once semantics, wherein a datapoint is the data stream impacts the construction of 3the directed computational graph the first time that it is received, and subsequent instances of an identical or semantically-similar datapoint in the data stream do not impact the 

As to dependent claim 5, Bishop does not appear to expressly teach the streaming analytics workflow comprises analysis of the data stream in a sliding time window (Paragraph 74, a time-slice based definition includes partitioning at least one incoming NRT data stream by its most recently received portion within a time window (e.g., one batch keeps the event tuples from last one second). A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size (e.g., one batch includes 10 MB of most recently received event tuples). In other implementations, a combination of time-size basis and batch-size basis is used to define batches).

As to dependent claim 6, Bishop does not appear to expressly teach the modular building blocks are domain-agnostic (Paragraph 42, an integrated environment that collects and processes a high volume of data from a plurality of entities in real-time or near real-time, often with low latency. In some instances, processing logic can be applied to the data to generate real-time or near real-time analytics).

As to dependent claim 7, Bishop does not appear to expressly teach the modular building blocks are domain-specific (Paragraph 27, task sequence is a ride delivery workflow set up by a cab sharing company).

As to dependent claim 8, Bishop does not appear to expressly teach the pipeline processing module receives a second data stream comprising a data context that is preserved from the first stream 

As to independent claim 9, Bishop teaches:
A method for predictive analysis of very large data sets using a directed computational graph, comprising the steps of (Abstract. Paragraph 42, predictive analytics. Paragraph 10, big data. Paragraph 41, graph of computation):
presenting a graphical user interface to a user comprising modular building blocks, each comprising modular building blocks comprising either a declarative definition of an environmental orchestration stage of a streaming analytics workflow or a declarative definition of a data processing stage of a streaming analytics workflow (Figure 1, IDE 121, rendering engine 120, orchestration 112, explorer engine 115, live dashboard builder engine 116. Paragraph 87); and
receiving and storing input from the user through the graphical user interface, the input comprising a directed computational graph representing a streaming analytics workflow constructed by the user using the modular building blocks wherein (Paragraph 87, Orchestration 112 includes a web platform that enables non-programmers to construct and run an entity management workflow. Orchestration 112 utilizes a declarative and visual programming model that generates a data entry columnar 114 which accepts declarative and drag-drop input. In one implementation, orchestration 112 allows non-programmers to design their own workflows visually without extensive programming knowledge. Paragraph 68, in one implementation, such a workflow is specified as a directed graph):
the directed computational graph comprises nodes representing workflow stages and edges representing message outputs between the workflow stages (Paragraph 68, a workflow definition includes a collection of connectors and operators as well as the order to execute them. In one implementation, such a workflow is specified as a directed graph, where connectors and operators are graph nodes and edges reflect the data flow. In yet other implementations, multiple data streams 103 are joined and transformed before being fed to the containers 106 and 108);…
the workflow stages further comprise: one or more environmental orchestration stages, each configured to: set up data processing stages and data paths during execution of the streaming analytics workflow according to the following algorithm: (Figure 2, coordinator 210, scheduler 208. Paragraph 81, when stage [a] has fully executed and stage [b] begins, the coordinator 210 knows that only two of the hundred worker nodes allocated to stage [b] need to be invoked. Paragraph 37, Coordinator: The coordination between a pipeline that includes data to be processed and the worker nodes that process the data is carried out through a software component of the container called a “coordinator”, which is in charge of distribution of tasks to the physical threads in a worker node. This application interchangeably refers to a “coordinator” as a “grid-coordinator”, and vice-versa. Paragraph 49, container-coordinator that controls dispatch of the batches, and 
teardown data processing stages during execution of the streaming analytics workflow according to the following algorithm: (Paragraph 81, when stage [a] has fully executed and stage [b] begins, the coordinator 210 knows that only two of the hundred worker nodes allocated to stage [b] need to be invoked)…
one or more data processing stages each comprising one or more data source stages, one or more data sink stages, and a plurality of transformation stages (Figure 2, worker tier 214);
retrieving the stored directed computational graph (Figure 1, orchestration 112);
receiving a first data stream for analysis using the directed computational graph (Figure 2, data sources 102, input pipeline 204); and
processing the first data stream through the streaming analytics workflow in accordance with directed computational graph (Paragraph 13, processes data from one or more near real-time (NRT) data streams, and pipelines for processing over multiple stages. Paragraph 49, a system and various implementations of providing strong ordering in multi-stage processing of near real-time (NRT) data streams. Paragraph 51, Apache stream processing systems);….

Bowers teaches the directed computation graph comprises at least one cyclic workflow stage (Paragraph 21, a workflow can be composed of a directed graph (DG) of data processing operators and can have an associated output schema. In some embodiments, the DG can include iterative feedback loops and/or recursion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive stream processing of Bishop to include the machine learning flow techniques of Bowers to find new correlations, trends, patterns, categories, etc. without some of the manual burdens typically encountered by developers and analysts (see Bowers at paragraphs 2 and 3).
Bishop as modified by Bowers does not appear to expressly teach receive a command to initiate a new pipeline; check whether the new pipeline exists in a database stored on the non- volatile data storage device; if the new pipeline exists in the database, reject initiation of the new pipeline; otherwise, update the database with the new pipeline and create the new pipeline; receive a command to tear down an initiated pipeline; check whether the initiated pipeline exists in the database stored on the non-volatile data storage device; if the initiated pipeline exists in the database, deserialize the initiated pipeline and update the database to indicated that the initiated pipeline has been deserialized; otherwise, return a rejection notification stating that the initiated pipeline cannot be found.
Gowda teaches receive a command to initiate a new pipeline (Page 29, the DBMaker class handles various functions like database configuration, creation and opening); check whether the new pipeline exists in a database stored on the non- volatile data storage device (Page 30, file lock will prevent files being used multiple times. Page 69, FileNotFoundException); if the new pipeline exists in the database, reject initiation of the new pipeline (Page 30, file lock will prevent files being used 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive stream processing of Bishop as modified by Bowers to include the data handling of Gowda to increase efficiency by enabling storing and restoring of session data without re-computing the whole data every time (see Gowda at page 4).
Bishop as modified by Bowers and Gowda does not appear to expressly teach a production rule system comprising a fourth plurality of programming instructions stored in the memory of the computing device, wherein the fourth plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: receive a text-based query from the user related to the streaming analytics workflow of the directed computational graph; analyze the query to extract semantic data using a backend oracle configured for semantic analysis; construct a rule to be applied to the streaming analytics workflow using the semantic data; apply the rule to the streaming analytics workflow by modifying the directed computational graph in accordance with the rule.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the predictive stream processing of Bishop as modified by Bowers and Gowda to include the event processing techniques of Stiel to handle long-running queries over continuous unbounded sets of data for stream-based applications (see Stiel at paragraph 5).

As to dependent claim 11, Bishop does not appear to expressly teach a workflow stage in the directed computational graph is constructed using a different workflow stage in the directed 

As to dependent claim 12, Bishop does not appear to expressly teach the construction of the directed computational graph employs exactly-once semantics, wherein a datapoint is the data stream impacts the construction of the directed computational graph the first time that it is received, and subsequent instances of an identical or semantically-similar datapoint in the data stream do not impact the construction of the directed computational graph (Paragraph 125, the object type defines the structure (e.g., the formatting, functions and other constructs) of each respective object 726 and the various fields associated therewith).

As to dependent claim 13, Bishop does not appear to expressly teach the streaming analytics workflow comprises analysis of the data stream in a sliding time window (Paragraph 74, a time-slice based definition includes partitioning at least one incoming NRT data stream by its most recently received portion within a time window (e.g., one batch keeps the event tuples from last one second). A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size (e.g., one batch includes 10 MB of most recently received event tuples). In other implementations, a combination of time-size basis and batch-size basis is used to define batches).

claim 14, Bishop does not appear to expressly teach the modular building blocks are domain-agnostic (Paragraph 42, an integrated environment that collects and processes a high volume of data from a plurality of entities in real-time or near real-time, often with low latency. In some instances, processing logic can be applied to the data to generate real-time or near real-time analytics).

As to dependent claim 15, Bishop does not appear to expressly teach the modular building blocks are domain-specific (Paragraph 27, task sequence is a ride delivery workflow set up by a cab sharing company).

As to dependent claim 16, Bishop does not appear to expressly teach the step of receiving a second data stream comprising a data context that is preserved from the first stream into a node of the directed computational graph, the data context shared at the node allowing the first data stream and the second data stream to share common meaning of data associated with the data context (Figure 1, streams, 103, 106, and rich contextual data store 110).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123